  8:17-cr-00342-JMG-MDN Doc # 101 Filed: 02/26/21 Page 1 of 1 - Page ID # 238



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:17CR342

        vs.
                                                               ORDER ON APPEARANCE FOR
ANTHONY HOLLINGSWORTH,                                       SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on February 25, 2021, for a combined preliminary
hearing and detention hearing regarding Second Amended Petition for Offender Under Supervision
[84]. David R. Stickman represented the defendant. Susan T. Lehr represented the government. The
defendant was previously advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The government previously made an oral motion to dismiss Amended Petition for Offender
Under Supervision [61]. The government’s oral motion to dismiss Amended Petition for Offender
Under Supervision [61] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Chief U.S. District Judge John M. Gerrard in
Courtroom No. 1, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
10:00 a.m. on April 22, 2021.
        The government withdrew its motion for detention. The defendant shall be released on the
current terms and conditions of supervision and such conditions set forth on the record upon approval
of the written modification of conditions of supervised release submitted to Chief Judge Gerrard.
       IT IS SO ORDERED.


       Dated this 26th day of February, 2021.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
